FLETCHER, Circuit Judge,
with whom NELSON and REINHARDT, Circuit Judges, joined, concurring:
I concur in the majority opinion, and with that part of Judge Norris’s concurring opinion that describes the scope of the EEOC’s investigation and enforcement powers. I write separately to express my view that we should also address the issue presented by the parties at every stage of the case: whether plaintiffs as members of the Clayton class are barred by res judicata from seeking new relief for Title VII violations occurring after the date of the consent decree. That issue has been fully briefed and argued, and requires no further factual development for its resolution. Considerations of judicial economy as well as fairness to the parties compel my view that we should not put these litigants in the place of a yo-yo at the end of a string. To this extent I agree with Judge Schroeder’s dissent.
Rather than awaiting the issue on the next upward rise of the yo-yo, this court should now hold that the consent decree is not a bar to the pursuit by the charging parties of their claims under Title VII. Contrary to the view expressed by Judge Schroeder in her dissent, Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974), should cause the court to conclude “that there can be no prospective waiver of an employee’s rights under Title VII .... [Wjaiver of these rights would defeat the paramount congressional purpose behind Title VII.” Id. at 51, 94 S.Ct. at 1021. The gloss of court approval of the parties’ contract and the mechanisms for court enforcement present in our case do not alter these principles. Here, as in Gardner-Denver, the remedy provided by the agreement of the parties is in addition to, and not a substitute for, the statutory rights afforded them by law.